Citation Nr: 1732154	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  11-08 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy (neuropathy), to include as presumptively service-connected based on in-service exposure to an herbicide agent. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and dysthymia.

3.  Entitlement to service connection for nodules on the lungs, to include as presumptively service-connected based on in-service exposure to an herbicide agent. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1968 to April 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Veteran testified before the undersigned at a June 2012 hearing.  A transcript of that hearing is of record.  At the hearing, the Veteran withdrew his claims for increased ratings for bilateral hearing loss.  

In August 2014 and again in July 2016 the Board remanded these matters for further development, ordering VA to provide medical examinations.  VA examinations for psychiatric disorders, respiratory conditions, and neuropathy are now of record.  The respiratory and neuropathy examinations each satisfy the related order from the July 2016 remand.  See 38 U.S.C.A. § 5103A(b), Stegall v. West, 11 Vet. App. 268 (1998), D'Aries v Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required), Dyment v West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand because such determination more than substantially complied with the Board's remand order).  However, the psychiatric examiner's opinion relied on the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).  Claims certified to the Board before August 4, 2014 are to be decided based on the DSM, Fourth Edition (DSM-IV), and so VA must obtain an addendum opinion applying the appropriate diagnostic standard. 

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent medical evidence of record does not show that the Veteran's neuropathy was caused by or related to his active service.  

2.  The competent medical evidence of record does not show that the Veteran's lung nodules were caused by or related to his active service.

3.  The competent medical evidence of record does not show that the Veteran has a diagnosis of any condition listed in 38 C.F.R. § 3.309(e).

4.  The Veteran served in the Korean DMZ in an area in which herbicides are known to have been applied between March 1969 and April 1970. 

5.  At the hearing in June 2012, prior to the promulgation of a decision, the Veteran requested that the issue of entitlement to increased ratings for bilateral hearing loss be withdrawn.


CONCLUSIONS OF LAW

1.  The Veteran's neuropathy was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).  
2.  The Veteran's lung nodules were not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).  

3.  The Veteran is presumed to have been exposed to an herbicide agent while on active duty.  38 C.F.R. § 3.307(a)(6)(iv).

4.  The criteria for the withdrawal of the substantive appeal regarding the claim of increased ratings for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

I.  Bilateral Lower Extremity Peripheral Neuropathy

The Veteran is seeking service-connection for neuropathy.  As the record includes EMG studies confirming a diagnosis of neuropathy and VA has not contested this diagnosis, the presence of neuropathy is shown.

i.  Evidence

The Veteran's first recorded experience of neuropathy was in July 2004.  His treating primary care doctor noted it and opined that it was caused by co-occurring bilateral swelling of the Veteran's knees, which put pressure on the affected nerves.

In 2006, an episode of post-appendectomy sepsis left the Veteran hospitalized for several weeks.  At the time he developed acute malnutrition and his blood tests showed serum albumin 2.6, prealbumin 10 and total protein levels in serum of 5.4, with likely folate and B 12 deficiency.  The Veteran is later noted to take supplemental B 12 shots but the date of original diagnosis and treatment of this deficiency is unclear.

Neurological testing in December 2006 showed an abnormal EMG study with electrophysiological evidence of a mild polysensory motor neuropathy, most likely axonal type.  These results were confirmed by similar testing in December 2010, showing evidence of asymmetric axonal sensorimotor neuropathy with mild demyelinating features.  Neuropathy has been a consistent diagnosis since this testing.

In December 2009, the Veteran's wife submitted a statement outlining his health concerns and asserting that they were caused by his in-service exposure to Agent Orange. 

An August 2016 VA examiner reviewed the Veteran's medical records and examined him in person.  This examiner confirmed the diagnosis of bilateral lower extremity peripheral neuropathy.  In her opinion the Veteran's neuropathy was less likely than not caused by or aggravated by his service, including any exposure to an herbicide agent during that service.  Her reasoning was that there was no evidence of neuropathy in service or for decades after, and the symptoms appeared after a recorded instance of acute malnutrition in 2006.  The examiner explained that B12 deficiency, which is a current diagnosis for the Veteran, can cause acute development of irreversible neuropathy.

ii.  Analysis

a.  Presumptive Service Connection

The Veteran served in the Korean DMZ during the presumptive period in 38 C.F.R. § 3.307(a)(6) and is presumed to have been exposed to an herbicide agent during his service.  Early onset peripheral neuropathy is a disease listed in 38 C.F.R. § 3.309(e), and is presumed to be service-connected if it manifests to a compensable degree within one year of the Veteran's last in-service exposure to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(ii).   However, as discussed above, the Veteran's medical records are silent for neuropathy during service and for decades afterwards.  The competent medical evidence of record does not show that the Veteran's neuropathy manifested to a compensable degree within one year of his last in-service exposure to an herbicide agent.  For this reason the Board finds that the Veteran has not met the criteria for presumptive service connection for neuropathy related to his herbicide agent exposure and this claim must be denied.

b.  Direct Service Connection

The only competent medical opinion of record is that of the August 2016 VA examiner.  This examiner reviewed medical records, examined the Veteran, and reviewed available medical literature.  She found no causal connection between the Veteran's service, including herbicide agent exposure, and his neuropathy.  Her reasoning included the lack of symptoms in service and for decades after, as well as an intervening medical cause in the form of acute malnutrition suffered by the Veteran right before his symptoms began.  She acknowledged one instance of reported neuropathy in 2004, before the acute malnutrition episode, but noted that the treating doctor at the time attributed these symptoms to pressure on the nerves caused by non service-connected swelling the Veteran was experiencing. 

The only other opinion of record is that of the Veteran's wife.  While she has observed the Veteran for many years and can certainly state his symptoms, there is no evidence that she has completed any specialized medical training, nor has she cited any medical literature to support the claim that the Veteran's maladies were caused by his in-service exposure.  As the VA examiner has completed medical training, reviewed and cited to copious medical records, examined the Veteran, and provided a clear rationale for her opinion, the Board finds that this opinion bears more weight than the Veteran's wife's and offers a sufficient basis upon which to base a decision.  As the preponderance of the competent medical evidence of record shows no nexus between the Veteran's neuropathy and his active service, this claim must be denied. 


II.  Nodules on Lungs

The Veteran is seeking entitlement to service connection for nodules on his lungs.  As the record shows several chest x-rays containing evidence of nodules and VA has not contested this issue, the presence of lung nodules has been shown.   

i.  Evidence

The Veteran's service treatment records are silent for any symptoms, diagnosis, or treatment of nodules on his lungs.  A chest x-ray accompanied the Veteran's separation medical examination in April 1970 and noted heart and lungs within normal limits.

A chest x ray from June 1972 showed a calcified granuloma laterally on the left, with lung fields otherwise clear.  A chest x ray from May 1981 noted an unspecified abnormality with negative Mantoux.  A chest x ray from January 1985 was unremarkable.   A chest x ray from March 1988 showed a calcified Ranke complex on the left with no other abnormalities.   A chest x ray from September 1993 showed a granulomatous lesion in the lateral mid aspect of the lung field.  A second x-ray from the next day showed chronic fibroid type changes in both lung fields.  A third x-ray from the same week showed the left upper lung field granuloma remained stable compared to older exams.  A chest x ray from June 1995 showed a calcified 5 mm granulomatous lesion in the lateral left lung field. 

A November 2008 abdominal CT scan showed numerous 2-3 mm nodules within the lungs.

A December 2008 chest CT scan showed innumerable tiny irregular pulmonary nodules and thickening of the interstitium of each lung.  The reader thought they were most likely post inflammatory or post infectious, but noted that metastatic disease could be considered as well if the Veteran had a known primary malignancy.  The visualized nodules were noted to be stable compared to the November 2008 abdominal CT scan.

A July 2009 chest CT scan showed scattered tiny nodules, left side greater than right, and stable compared to the prior abdominal CT scan.  Based on their stability over time, the reader thought that these nodules were likely post inflammatory. 

An August 2009 lung consult note compared the December 2008 and July 2009 images and noted seeming improvement over time.  Due to the improvement the consulting doctor thought the nodules were likely an inflammatory or infectious process.  While malignancy was still noted as a possibility, the doctor observed no symptoms.  The doctor noted that if the nodules were malignant, he would have expected the Veteran to appear much sicker. 

The final chest x-ray of record was in August 2009, and showed no pleural effusion, pneumothorax, abnormal area of opacification, or acute osseous abnormality.  

In August 2016 a VA examiner reviewed the Veteran's medical records and examined him in person.  First, the examiner noted that the Veteran had a normal chest x-ray upon leaving active service, followed by multiple chest x-rays over several years showing an unchanging granuloma, but no nodules.  The nodules first appeared in 2008 when the Veteran had a chest x-ray after a fall.  Based on the time between separation and the first appearance, the examiner opined that the lung nodules were not an ongoing condition from service to the present.  Based on the observed shrinking of the nodules over time, the examiner opined that they were a post inflammatory x-ray finding, not a malignant lung cancer.  The examiner noted that a review of medical literature showed no known link between exposure to an herbicide agent and later developing inflammatory nodules on the lungs.  As there was no evidence showing a causal or even aggravating relationship between the Veteran's service and his lung nodules, the examiner opined that they were less likely than not caused by or aggravated by the Veteran's active service, including exposure to an herbicide agent. 

In December 2009, the Veteran's wife submitted a statement outlining his health concerns and asserting that they were caused by his in-service exposure to Agent Orange. 

The Veteran spoke with a VA representative in February 2010 and, regarding his various claims for service connection, stated that he was not a doctor and he didn't know which ones might be due to Agent Orange (herbicide agent) exposure and which ones might not.

ii.  Analysis

a.  Presumptive Service Connection

The Veteran served in the Korean DMZ during the presumptive period in § 3.307(a)(6) and is presumed to have been exposed to an herbicide agent during his service.  If the Veteran was found to have a disease listed in § 3.309(e) he would be entitled to the rebuttable presumption that his disability was service-connected.  However, as discussed above, the Veteran's lung nodules do not appear to be malignant and hence do not qualify as any of the forms of cancer that are listed in § 3.309.  For this reason the Board finds that the veteran has not met the criteria for presumptive service connection for nodules of the lung related to his herbicide agent exposure and this claim must be denied.

b.  Direct Service Connection

Multiple x-rays have shown that the Veteran has inflammatory nodules on his lungs.  However, x-rays from during service and several decades afterwards show no such nodules.  The only medical opinion of record addressing a possible nexus between the Veteran's service and his lung condition is that of the August 2016 VA examiner.  This examiner opined that it was less likely than not that the Veteran's lung nodules were caused by or aggravated by his active service, including any exposure to herbicide agents.  The only other opinion of record is that of the Veteran's wife.  While she has observed the Veteran for many years and can certainly state his symptoms, there is no evidence that she has completed any specialized medical training, nor has she cited any medical literature to support the claim that the Veteran's maladies were caused by his in-service exposure.  As the VA examiner has completed medical training, reviewed and cited to copious medical records, examined the Veteran, and provided a clear rationale for her opinion, the Board finds that this opinion bears more weight than the Veteran's wife's and offers a sufficient basis upon which to base a decision.  As the preponderance of the competent medical evidence of record shows no nexus between the Veteran's lung nodules and his active service, this claim must be denied. 


ORDER

1.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy is denied.

2.  Entitlement to service connection for nodules on the lungs is denied.


REMAND

While the Board acknowledges and regrets the additional delay and inconvenience to the Veteran, in order to provide a decision based on a complete and accurate record, this issue of entitlement to service connection for an acquired psychiatric disorder must be remanded for an addendum medical opinion.

The Board notes that effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM-IV and replaced them with references to the recently updated Fifth Edition (DSM-V).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in July 2012 and as such, this claim is governed by DSM-IV.  The August 2016 VA examiner based the opinion on the DSM-V.  Therefore, while the Board acknowledges that the DSM-V represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's claim be considered using the DSM-IV criteria.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding relevant VA treatment records. 

2.  If the examiner who provided the August 2016 psychiatric examination is available, please return the claims file to that examiner for an addendum medical opinion.  If the August 2016 examiner is available then scheduling the Veteran for an in-person examination is left to the discretion of the examiner.  If the August 2016 examiner is not available, please provide the claims file to an appropriate examiner and schedule the Veteran for an appropriate psychiatric examination.

The examiner is informed that because of the age of this claim the opinion must be rendered using the DSM-IV criteria, not the more up-to-date DSM-V criteria. 

With that in mind, the examiner is asked to answer the following questions:
	
a.  Does the Veteran have an acquired psychiatric disorder?
   
b.  For each diagnosed disorder, if any, is it as least as likely as not (50 percent or greater probability) that the disorder was incurred in or caused by service? 

c.  For each diagnosed disorder, if any, that existed prior to service, was it at least as likely as not (50 percent probability or greater) aggravated by the Veteran's service?

		A complete rationale should be provided for each opinion rendered. 	
	
	3.  Readjudicate the claim.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


